DETAILED ACTION
	This office action is response to communications for Application No. 16/270,847 filed on 01/11/2021.
Claims 1-7, 11, and 18-20 have been amended.
Claims 8, 13, 14, and 17 have been cancelled.
Accordingly, claims 1-7, 9-12, 15, 16, 18, and 20 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Acknowledgment is made of applicant’s claim for priority to Provisional Application No. 61,756,825 filed on 01/25/2013.
Response to Arguments
Double Patenting
The terminal disclaimer filed on 01/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,203,428 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the rejection has been withdrawn.
35 U.S.C. 102 and 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered but moot in view of amendments.  Regarding claim 1, the amended claim recite, “performing, via a processor or the computer, a sensitivity analysis to identify an input parameter of the model to which the pressure transient output of the model is sensitive”. In relation to claim #3, the claim previously recited using a “Principal Component Analysis” (PCA) to determine if the response or output is sensitive. Amended claim #1 now recites using the sensitivity analysis to determine if the pressure transient output of the model is sensitive, which changes the scope of the claims. The 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-12, 15, 16, 18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, and 18, the claims recites the limitation “to which the pressure transient output of the model is sensitive.” The term “sensitive” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Izgec et al. (U.S. Patent Publication No. 2011/0290479 A1) hereinafter Izgec, in view of Morton et al. (U.S. Patent Publication No. 2011/0246161 A1) hereinafter Morton. 
	Regarding claim 1, Izgec discloses a method comprising: 
	(Examiner’s Note: This limitation will be disclosed by Morton.); 
	performing, via a processor or the computer (Izgec, [0079], “A computer program product can be provided for use in conjunction with a computer having one or more memory units and one or more processor units…”), a sensitivity analysis to identify an input parameter of the model (Izgec, [0066], “A sensitivity analysis, such as using Design of Experiment (DoE) sampling techniques, can then be employed to quickly evaluate how variations in operation of the well control device, between its allowable minima and maxima, impact the recovery process of the reservoir.” (Izgec, [0072-0073], “A sensitivity analysis can identify operating conditions that result in the minimum value of the Hydrocarbon Lorenz Coefficient, LC-HC.”) to which the pressure transient output of the model is sensitive (Izgec, [0072-0073], “A sensitivity analysis can identify operating conditions that result in the minimum value of the Hydrocarbon Lorenz Coefficient, LC-HC.”); and 
	designing, based on results of the sensitivity analysis (Izgec, [0066], “A sensitivity analysis, such as using Design of Experiment (DoE) sampling techniques, can then be employed to quickly evaluate how variations in operation of the well control device, between its allowable minima and maxima, impact the recovery process of the reservoir.” (Izgec, [0072-0073], “A sensitivity analysis can identify operating conditions that result in the minimum value of the Hydrocarbon Lorenz Coefficient, LC-HC.”), a pressure transient well test for measuring the identified input parameter (Morton, [0066], “A sensitivity analysis, such as using Design of Experiment (DoE) sampling techniques, can then be employed to quickly evaluate how variations in operation of the well control device, between its allowable minima and maxima, impact the recovery process of the reservoir… Each simulation input deck can then be used to perform streamline-based flow simulation of a reservoir flow model.” [0100], “Because Methods 40, 50 utilize pseudo-steady state flow conditions, the streamline simulator can attenuate pressure transients in a few time steps and export streamline volumetric flow rates and time of flight.” – Examiner’s Note: Izgec discloses a sensitivity analysis technique correlated with a reservoir flow model, which under the broadest reasonable interpretation, represents a pressure transient well test. A pressure transient well test merely represents analyzing flow rates and pressures under certain conditions.).
	Izgec does not expressly disclose providing to a computer, a model of pressure transient in a discretely fractured reservoir.
	However, Morton discloses providing to a computer (Morton, [0051], “In one embodiment, the methods described herein may be incorporated into a computer program on a computer-readable medium and executable by a computer to perform the methods.”), a model of pressure transient (Morton, [0039-0040, 0050], “The model parameters are updated using grid-based parameter estimation in which the low resolution pressure transient data are combined with data from at least one of seismic data, formation logs, and basic geological structural information surrounding the wellbore.”) in a discretely fractured reservoir (Morton, [0030], “FIG. 3 illustrates an exemplary geological model incorporating discrete fractures.” [0043-0044], “However, this allows for inter-block grid distances to be varied which in turn allows the discretized model to more accurately capture the pressure transient created by production from a well(s) and acquired at the surface or downhole in wells including observation wells.”).
	Izgec and Morton are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques for reservoir analysis. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Morton’s design of a model of pressure transient in a discretely fractured reservoir into the design of Izgec to more accurately capture the pressure transient created by production from wells as discretized parameters (Morton, [0043-0044], “However, this allows for inter-block grid distances to be varied which in turn allows the discretized model to more accurately capture the pressure transient created by production from a well(s) and acquired at the surface or downhole in wells including observation wells. The mode or state of maximum posterior probability (i.e. ‘the most likely’ description) for the discretized parameters is often presented as the final answer in the analysis.”)

	Regarding claim 10, Izgec discloses the method of claim 1, wherein designing the pressure transient well test for measuring the identified input parameter (Izgec, “The DoE table can be constructed for the operational ranges of well control device and a series of simulation input decks can be assembled that contain different operational values of the well control device. Each simulation input deck can then be used to perform streamline-based flow simulation of a reservoir flow model.” [0100], “Because Methods 40, 50 utilize pseudo-steady state flow conditions, the streamline simulator can attenuate pressure transients in a few time steps and export streamline volumetric flow rates and time of flight.” – Examiner’s Note: Izgec discloses a sensitivity analysis technique correlated with a reservoir flow model, which under the broadest reasonable interpretation, represents a pressure transient well test. A pressure transient well test merely represents analyzing flow rates and pressures under certain conditions.) includes designing the pressure transient well test to minimize dependency on an input parameter of the reservoir model other than the identified input parameter to facilitate measurement of the identified input parameter (Izgec, [0064], “In step 45, the sweep efficiency of the enhanced oil recovery process is optimized using the functional relationship determined in step 43. In particular, the displacement coefficient is minimized via adjustments to the well control device operating conditions.” [0066], “A sensitivity analysis, such as using Design of Experiment (DoE) sampling techniques, can then be employed to quickly evaluate how variations in operation of the well control device, between its allowable minima and maxima, impact the recovery process of the reservoir.” [0073], “It can be used as a proxy to a full simulation study to quantify sensitivity of one or more dependent variables in terms of independent variables of interest.”).

Claims 2, 4, 5, and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Izgec et al. (U.S. Patent Publication No. 2011/0290479 A1) hereinafter Izgec, in view of Morton et al. (U.S. Patent Publication No. 2011/0246161 A1) hereinafter Morton, in further view of Chugunov et al. (U.S. Patent Publication No. 2010/0299126 A1) hereinafter Chugunov. 
Regarding claim 2, Izgec and Morton discloses the method of claim 1, but do not expressly disclose the further limitations. 
However, Chugunov discloses wherein performing the sensitivity analysis includes performing a global sensitivity analysis (Chugunov, [0067], “There are numerous methods available for sensitivity analysis ranging from scatter plots, linear correlation, and Spearman rank correlation to global sensitivity analysis.” [0069, 0073]) to quantify a relationship between uncertainties in at least one input parameter of the model (Chugunov, [0051], “According to an embodiment of the invention, and as seen in FIG. 1, a method is provided to quantify, and if necessary, reduce the uncertainty of performance metrics associated with a CO2 sequestration site.”) and uncertainty in at least one prediction of the model (Chugunov, [0069], “The uncertainty in the prediction of the performance metric Ωm is characterized by its variance V(Ωm)”). 
	Izgec, Morton, and Chugunov are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques for reservoir analysis. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Chugunov’s design of a global sensitivity analysis into the design of Izgec and Morton’s to generate model-based predictions of any performance metric at any time during the life of a project and to also determine whether the uncertainty levels are acceptable (Chugunov, [0073], “Global sensitivity analysis as described above can be applied to the model-based prediction of any performance metric at any time during the life of a project. According to one aspect of the invention, global sensitivity analysis is conducted by identifying the performance metric of interest… The method of the invention continues by continuing with steps 110-145 and steps 150-170, until the uncertainty level is determined at step 145 to be acceptable for making a decision, or until a decision is made not to invest additional funds into additional measurements.”).

Regarding claim 4, Izgec and Morton discloses the method of claim 1, but do not expressly disclose the further limitations.
However, Chugunov discloses wherein performing the sensitivity analysis includes calculating global sensitivity indices for multiple input parameters of the model (Chugunov, [0052], “Conversely, if the uncertainty remains above the threshold, a sensitivity analysis on the performance metrics is optionally used at 150 to identify the dominant petrophysical parameters (which may further be considered an answer product). Once sensitivity indices Is (Ωm, Xj) are composed, they can be ranked (another answer product) to identify at 160 the parameters that will reduce uncertainty in {Ωm} the most, under given technical and economical constraints.” [0067,0069]) and identifying which of the multiple input parameters contribute most to expected uncertainty in pressure (Chugunov, [0069-0071], “The idea of the ANOVA approach is to estimate the contribution to V(Ωm) due to the uncertainties in the input parameters {Xi} which are in turn characterized by their respective variances V(Xi).”) and pressure derivative output of the model (Chugunov, [0069-0071], “The idea of the ANOVA approach is to estimate the contribution to V(Ωm) due to the uncertainties in the input parameters {Xi} which are in turn characterized by their respective variances V(Xi).”).
Refer to the analysis of claim 2 for the motivation to combine references.

Regarding claim 5, Izgec and Morton discloses the method of claim 4, but do not expressly disclose the further limitations.
However, Chugunov discloses wherein performing the sensitivity analysis includes determining how contributions of the multiple input parameters to the expected uncertainty (Chugunov, [0069-0071], “The idea of the ANOVA approach is to estimate the contribution to V(Ωm) due to the uncertainties in the input parameters {Xi} which are in turn characterized by their respective variances V(Xi).”) vary over time (Chugunov, [0050], “Output variables may include any scalar or vector quantity with spatial and time dependencies…” [0073], “Global sensitivity analysis as described above can be applied to the model-based prediction of any performance metric at any time during the life of a project.” [0083], “…the reservoir model will be run hundreds of times with different input parameter values for each of the n layers so that the uncertainty associated with the input parameter values can be propagated through the reservoir model.”) during a pressure transient (Chugunov, [0094], “Thus, if the uncertainty level is still not acceptable, then another sensitivity analysis might be conducted, additional measurements identified, and performed (e.g. core analysis, packer interval pressure test), and the procedure repeated.” [0088], “The output parameters may include water saturation, carbon dioxide saturation, pore-fluid pressure, water salinity, and the fluid density, all with uncertainty characterizations.”). 
Refer to the analysis of claim 2 for the motivation to combine references.

Regarding claim 6, Izgec and Morton discloses the method of claim 1, but do not expressly disclose the further limitations. 
However, Chugunov discloses wherein identifying the input parameter of the reservoir model includes estimating the individual contribution of the parameter to variance of pressure (Chugunov, [0069-0071], “The idea of the ANOVA approach is to estimate the contribution to V(Ωm) due to the uncertainties in the input parameters {Xi} which are in turn characterized by their respective variances V(Xi).”) or pressure derivative output of the model (Chugunov, [0069-0071], “The idea of the ANOVA approach is to estimate the contribution to V(Ωm) due to the uncertainties in the input parameters {Xi} which are in turn characterized by their respective variances V(Xi).”).
Refer to the analysis of claim 2 for the motivation to combine references.

Claims 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Izgec et al. (U.S. Patent Publication No. 2011/0290479 A1) hereinafter Izgec, in view of Morton et al. (U.S. Patent Publication No. 2011/0246161 A1) hereinafter Morton, in further view of Chugunov et al. (U.S. Patent Publication No. 2010/0299126 A1) hereinafter Chugunov, in further view of Venkataramanan et al. (U.S. Patent Publication No. 2006/0155474 A1) hereinafter Venkataramanan.
	Regarding claim 3, Izgec and Morton discloses the method of claim 2, but do not expressly disclose the further limitations.
	However, Chugunov discloses performing the global sensitivity analysis to quantify the sensitivity of at least some of the input parameters, including the identified input parameter (Chugunov, [0073], “Global sensitivity analysis as described above can be applied to the model-based prediction of any performance metric at any time during the life of a project. According to one aspect of the invention, global sensitivity analysis is conducted by identifying the performance metric of interest… The method of the invention continues by continuing with steps 110-145 and steps 150-170, until the uncertainty level is determined at step 145 to be acceptable for making a decision, or until a decision is made not to invest additional funds into additional measurements.”).	
	Refer to the analysis of claim 1 for the motivation to combine references.
	
Izgec, Morton, and Chugunov do not expressly disclose comprising using principal component analysis to select input parameters to which the pressure transient output of the model is sensitive.	
However, Venkataramanan discloses comprising using principal component analysis to select input parameters (Venkataramanan, [0084-0088] discloses a Principal Component Analysis (PCA) analysis and regression technique.) to which the pressure transient output of the model is sensitive (Ref4, [0088], “Significantly, the density of the light hydrocarbons computed using EOS is not sensitive to small perturbations of reservoir pressure and temperature. Thus, the uncertainty in density due to the use of EOS is negligibly small.”)
Izgec, Morton, Chugunov, and Venkataramanan are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques for reservoir analysis. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Venkataramanan’s design of using a principal component analysis to easily allow the comparison between fluids and to better compute the partial density which also generates a better prediction (Venkataramanan, [0088], “The computation of the dead-crude spectrum and its uncertainty has a number of applications. First, as described herein, it allows easy comparison between two fluids. Second, the CFA uses lighter hydrocarbons as its training set for principal components regressions; it tacitly assumes that the C6+ components have density of ˜0.68 g/cm3, which is fairly accurate for dry gas, wet gas, and retrograde gas, but is not accurate for volatile oil and black oil. Thus, the predicted dead-crude density can be used to modify the C6+ component of the CFA algorithm to better compute the partial density of the heavy components and thus to better predict the GOR.”). 

Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Izgec et al. (U.S. Patent Publication No. 2011/0290479 A1) hereinafter Izgec, in view of Morton et al. (U.S. Patent Publication No. 2011/0246161 A1) hereinafter Morton, in further view of Ortoleva et al. (U.S. Patent Publication No. 2002/0120429 A1) hereinafter Ortoleva.  
Regarding claim 7, Izgec and Morton discloses the method of claim 1, but do not expressly disclose the further limitations. 
	However, Ortoleva discloses wherein the model is a model of a naturally fractured reservoir (Ortoleva, [0107], “Remote observations provide a constraint on the modeling and, when the RTM modeling predictions are consistent with observed values, the richness of the RTM predictions provides detailed data needed to identify and characterize fracture sweetspots (reservoirs).” [0115-0117]). 
	Izgec, Morton, and Ortoleva are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques for reservoir analysis. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Ortoleva’s design of modeling a naturally fractured reservoir into the design of Izgec and Morton’s in order integrate relevant geological factors to predict fracture locations and characteristics for analysis (Ortoleva, [0137], “ A complex network of geochemical reactions, fluid and energy transport, and rock mechanical processes underlies the genesis, dynamics, and characteristics of petroleum reservoirs in Basin RTM (FIGS. 3 and 13). Because prediction of reservoir location and producibility lies beyond the capabilities of simple approaches as noted above, Basin RTM integrates relevant geological factors and RTM processes (FIG. 13) in order to predict fracture location and characteristics. As reservoirs are fundamentally 3-D in nature, Basin RTM is fully 3-D.”).

	Regarding claim 9, Izgec and Morton discloses the method of claim 7, but do not expressly disclose the further limitations.
	However, Ortoleva discloses wherein the identified input parameter is at least one of fracture conductivity (Ortoleva, [0254]), fracture concentration (Ortoleva, [0167,]), expected fracture spacing (Ortoleva, [0167]), fracture length (Ortoleva, [0167]), or a minimum distance from a wellbore to a fracture (Ortoleva, [0167], [0264-0265], “The model uses efficient ways of finding the global minimum of the error in the space of the basin history parameters.”).
Refer to the analysis of claim 7 for the motivation to combine references.

Claims 11, 12, 15, 16, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chugunov et al. (U.S. Patent Publication No. 2010/0299126 A1) hereinafter Chugunov in view of Morton et al. (U.S. Patent Publication No. 2011/0246161 A1) hereinafter Morton.
	Regarding claim 11, Chugunov discloses a method comprising: 
	receiving time-varying contributions (Chugunov, [0050], “Output variables may include any scalar or vector quantity with spatial and time dependencies…”) (Examiner’s Note: This limitation will be disclosed by Morton.), the time-varying contributions having been determined through global sensitivity analysis (Chugunov, [0067], “There are numerous methods available for sensitivity analysis ranging from scatter plots, linear correlation, and Spearman rank correlation to global sensitivity analysis.” [0069, 0073]); and 3Application No. 16/270,847Docket No.: IS13.3092-US-CNT Reply to Office Action of October 9, 2020
	devising a well test to gain additional information about a parameter of the multiple uncertain parameters based on the received time-varying contributions of the multiple uncertain parameters (Chugunov, [0078-0081], “From the data, a synthetic expected-porosity log (mean) was generated for the test well. Uncertainty was quantified (compare the mean with the min and max logs) according to step 120 of FIG. 1.”).
	Chugunov does not expressly disclose the limitation of a model of pressure transient in a discretely fractured reservoir.
	However, Morton discloses a pressure transient model (Morton, [0039-0040, 0050], “The model parameters are updated using grid-based parameter estimation in which the low resolution pressure transient data are combined with data from at least one of seismic data, formation logs, and basic geological structural information surrounding the wellbore.”) in a discretely fractured reservoir (Morton, [0030], “FIG. 3 illustrates an exemplary geological model incorporating discrete fractures.” [0043-0044], “However, this allows for inter-block grid distances to be varied which in turn allows the discretized model to more accurately capture the pressure transient created by production from a well(s) and acquired at the surface or downhole in wells including observation wells.”).
	Chugunov and Morton are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques for reservoir analysis. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Morton’s design of a model of pressure transient in a discretely fractured reservoir into the design of Chugunov to more accurately capture the pressure transient created by production from wells (Morton, [0043-0044], “However, this allows for inter-block grid distances to be varied which in turn allows the discretized model to more accurately capture the pressure transient created by production from a well(s) and acquired at the surface or downhole in wells including observation wells. The mode or state of maximum posterior probability (i.e. ‘the most likely’ description) for the discretized parameters is often presented as the final answer in the analysis.”).

	Regarding claim 12, Chugunov discloses the method of claim 11, wherein devising the well test to gain additional information about the parameter of the multiple uncertain parameters based on the received time-varying contributions of the multiple uncertain parameters (Chugunov, [0078-0081], “From the data, a synthetic expected-porosity log (mean) was generated for the test well. Uncertainty was quantified (compare the mean with the min and max logs) according to step 120 of FIG. 1.”) includes selecting a testing period based on relative sensitivity of the parameter compared to sensitivity to other parameters of the multiple uncertain parameters (Chugunov, [0073], “Global sensitivity analysis as described above can be applied to the model-based prediction of any performance metric at any time during the life of a project. According to one aspect of the invention, global sensitivity analysis is conducted by identifying the performance metric of interest Ωm, identifying a specific time during the life of the project to estimate…” – Examiner’s Note: Chugunov discloses a global sensitivity analysis technique may be applied at any time during the life of a project, including specific times, which under the broadest reasonable interpretation, represents a testing period.). 
  
	Regarding claim 15, Chugunov discloses the method of claim 11, wherein receiving the time-varying contributions of the multiple uncertain parameters includes receiving at least one of a relative and a total sensitivity of the multiple uncertain parameters (Chugunov, [0069-0074], “The idea of the ANOVA approach is to estimate the contribution to V(Ωm) due to the uncertainties in the input parameters {Xi} which are in turn characterized by their respective variances V(Xi).” – Examiner’s Note: Chugunov discloses a global sensitivity analysis technique which includes the contributions to the total variance of the model. Accordingly, under the broadest reasonable interpretation, the relative and total sensitivity of the parameters are associated with the time-varying system.) at one or more measurement points of interest (Chugunov, [0058], “Specifically, as set forth above with respect to 320 c, for every depth z in the zone of interest, a PDF is generated or assigned for parameter Xj.” [0060], “To ensure continuity of Xj with respect to depth of measurement, a sampling approach may be used that would assume absolute correlation for the Xj values within certain zones (or for the whole zone of interest)”).

	Regarding claim 16, Chugunov discloses the method of claim 11, wherein the parameters are reservoir parameters including at least one of natural fracture conductivities (Chugunov, [0062], “Another commonly used approach for permeability is based on local numerical computations of fine-scale pressure distributions from which global flow transmissibilities can be obtained. Upscaling procedures are also defined for two-phase flow properties, such as relative permeabilities, residual saturations and capillary pressure.), reservoir permeability Chugunov, [0062], “Upscaling procedures are also defined for two-phase flow properties, such as relative permeabilities, residual saturations and capillary pressure.),, fault transmissibility Chugunov, [0062], “Another commonly used approach for permeability is based on local numerical computations of fine-scale pressure distributions from which global flow transmissibilities can be obtained.), and fracture density (Chugunov, 00073], “Depending upon the determination at 170, for scenario S2 only a neutron-density log (as measurements {M}) might be carried out at step 110.”). 

	Regarding claim 18, Chugunov discloses a computer programmed to perform a method that includes: 	
	identifying input parameters of a model of pressure transient (Chugunov, [0051], “Broadly stated, the procedure includes the acquisition of data, the use of the data to generate reservoir model input parameters having quantified uncertainty, propagation of the uncertainty through the reservoir model in the generation of output variables having uncertainty, and the analysis of the output variables and their uncertainties with respect to performance metrics in order to determine whether a decision can be made.” [0094], “Thus, if the uncertainty level is still not acceptable, then another sensitivity analysis might be conducted, additional measurements identified, and performed (e.g. core analysis, packer interval pressure test), and the procedure repeated.”) (Chugunov, [0054], “This process is consistent for both the primary or directly measured reservoir parameters such as porosity, pressure and temperature, and the secondary parameters such as permeability and residual fluid saturations. For example, the previously described storage capacity metrics are extremely sensitive to residual saturations of water and CO2.”).
	determining sensitivity indices of the input parameters (Chugunov, [0052], “Conversely, if the uncertainty remains above the threshold, a sensitivity analysis on the performance metrics is optionally used at 150 to identify the dominant petrophysical parameters (which may further be considered an answer product). Once sensitivity indices Is (Ωm, Xj) are composed, they can be ranked (another answer product) to identify at 160 the parameters that will reduce uncertainty in {Ωm} the most, under given technical and economical constraints.” [0067,0069]) via global sensitivity analysis (Chugunov, [0067], “There are numerous methods available for sensitivity analysis ranging from scatter plots, linear correlation, and Spearman rank correlation to global sensitivity analysis.” [0069, 0073]) ; and 	
	generating a ranking of the input parameters according to their respective contributions to variance in output of the model (Chugunov, [0069-0071] discloses a global sensitivity analysis including a hierarchical classification method (first, second, third, and higher order effects), which under the broadest reasonable interpretation, represents ranking of the input parameters.). 
	Chugunov does not expressly disclose the limitation of a model of pressure transient in a discretely fractured reservoir.
	However, Morton discloses a pressure transient model (Morton, [0039-0040, 0050], “The model parameters are updated using grid-based parameter estimation in which the low resolution pressure transient data are combined with data from at least one of seismic data, formation logs, and basic geological structural information surrounding the wellbore.”) in a discretely fractured reservoir (Morton, [0030], “FIG. 3 illustrates an exemplary geological model incorporating discrete fractures.” [0043-0044], “However, this allows for inter-block grid distances to be varied which in turn allows the discretized model to more accurately capture the pressure transient created by production from a well(s) and acquired at the surface or downhole in wells including observation wells.”).
	Refer to the analysis of claim 11 for the motivation to combine references.

	Regarding claim 20, Chugunov discloses the computer of claim 18, wherein generating the ranking of the input parameters includes generating a time-dependent ranking of the input parameters (Chugunov, [0069-0073] discloses a global sensitivity analysis including a hierarchical classification method (first, second, third, and higher order effects), which represents ranking of the input parameters. The examiner notes that Chugunov discloses a global sensitivity analysis technique with respect to time, which under the broadest reasonable interpretation, represents a time-dependent ranking of the input parameters.) according to their respective contributions to variance in the output of the model (Chugunov, [0069-0073], “According to one aspect of the invention, the global sensitivity analysis 550 is based on the Analysis of Variance (ANOVA) approach… The idea of the ANOVA approach is to estimate the contribution to V(Ωm) due to the uncertainties in the input parameters {Xi} which are in turn characterized by their respective variances V(Xi).”). 

Conclusion
	Claims 1-7, 9-12, 15, 16, 18, and 20 are rejected.
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Craig (U.S. Patent Publication No. 2011/0120702 A1) discloses systems, methods, and instructions encoded in a computer-readable medium can perform operations related to generating probabilistic information on characteristics of natural fractures of a subterranean formation.
	Hogg et al. (U.S. Patent Publication No. 2013/0132052 A1) discloses a heterogeneity of a geological volume of interest is assessed. The heterogeneity of the geological volume of interest may refer to the quality of variation in rock properties within location in the geological volume of interest
	Maucec et al. (U.S. Patent Publication No. 2012/0232865 A1) discloses systems and methods for updating posterior geological models by integrating various reservoir data to support dynamic-quantitative data-inversion, stochastic-uncertainty-management and smart reservoir-management.
	Hazlett et al. (U.S. Patent Publication No. 2012/0303342 A1) discloses a method of representing fluid flow response to imposed conditions in a physical fluid reservoir through wells.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        04/27/2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128